DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Applicant's arguments filed on 03/17/2021 either lack of arguments (claims 1 and 19), or are not related (claims 21 and 22), or are already submitted (other claims).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 9996981 B1, U.S. Patent No. US 10157503 B2, U.S. Patent No. US 10176642 B2, U.S. Patent No. US 10282914 B1, U.S. Patent No. US 10540776 B2, U.S. Patent No. US 10685481 B2, and U.S. Patent No. US 10891785 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1-3, 5, 7-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Applications No. 17/114,832 and Applications No. 16/736,512 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claim 1 is objected to because of the following informalities:  The added limitations 
“determining a target volume or space;
capturing images from a plurality of angles of the environment;
acquiring sensor data from sensors and optimizing features extracted from each image and sensor data, where a feature conveys data unique to the image at a specific pixel location;
understanding the environment using feature points and planes including plane boundary,”
are repeating because they are basically already in the previously presented claim. They are not patentably distinct from each other. Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  The added limitation “understanding the environment using feature points and planes including plane boundary,”
is repeating because it is basically already in the previously presented claim. They are not patentably distinct from each other. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claims 14 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No support can be found in the specification for “extended reality”.
Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No support can be found in the specification that images and data from the eye wear display device are processed by the mobile device.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 21-22 recite the limitation "the eye wear display device".  There is insufficient antecedent basis for this limitation in the claims because the claims depend on claim 1, however, there is no limitation “an eye wear display device” in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-8, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140285522 A1) in view of Wagner (US 9129404 B1).
Regarding claim 1. Kim discloses an augmented reality method (abstract, presenting a representation of an augmented real-world setting), comprising: 
selecting images from a plurality of products ([0004] Envisioning products; [0015] replacing the AR object with a second AR object depicting at least one of the one or more alternate real-world products; figure 3, [0034] select a product, [0055] As part of the user's online or in-store shopping experience, the mobile device 105 may present a number of products to the user, The user may select one of the products; [0060] an image of the product. Therefore, the product image was selected) and converting each product image into a 3D model (figure 2, [0023], [0040] generating, modifying and/or displaying three-dimensional models; figure 4B product 320; [0065] 3D visualization over the product 320);
understanding an environment with points or planes and estimating light or color in the environment using a video camera in a mobile phone ([0037] The imaging component (or camera) may also include a RGB camera; [0041] System 200 includes an imaging device 205, which may be configured to capture images and/or videos; [0006] using a mobile device);

capturing a view of an environment of the target volume or space to insert the 3D model ([0003] visualize the product in his/her physical environment using augmented reality techniques. The user may visualize how a product, being scaled to its proper physical dimensions, may fit in the user's physical environment); and
overlaying the 3D model with the view of the environment, wherein the 3D model is displayed contemporaneously and contiguously to form a reality view (figure 6, [0003]); and 
enabling user interaction with the 3D model and updating the view of the 3D model of the object (figure 6, [0003]; [0052] Model interactor 245 may include an intra-setting product manipulator 265. Through intra-setting product manipulator 265 (and, e.g., user input component 210), a user may be able to move, drop, slide, rotate, etc. a product within the augmented real-world setting).
	However, Kim does not explicitly disclose
performing motion tracking with an accelerometer and the understanding in combination with accelerometer and gyroscope data is to track movements in space.
Wagner discloses performing motion tracking with an accelerometer and, in combination with accelerometer and gyroscope data, tracking movements in space (column 11 lines 19-38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim, to perform motion tracking with an 
	
Regarding claim 2. Kim discloses the method of claim 1 wherein the environment is a location, farm, building, plant, factory, refinery, city, a vehicle, a car, a plane, a ship, an entity or a physical asset (figure 4A, building), comprising applying a color for the 3D model ([0033] determine how well the product fits or satisfaction with other preferences such as size and/or color).

Regarding claim 3. Kim discloses the method of claim 1 comprising taking a picture from a camera on an eye wear device ([0084] A computing device may be any computing device with an image capture device. Examples of a computing device include head mounted display).

Regarding claim 5. Kim discloses the method of claim 4 further comprising the step of federating the 3D model with a reality application (figure 2, 3D modeling system; [0040] part or all of the system may be incorporated into the mobile phone which has the augmented reality application; [0006] presenting a representation of an augmented real-world setting using a mobile device).

Regarding claim 7. Kim discloses the method of claim 1, comprising in response to user interaction with the displayed 3D model view, updating the corresponding 3D model of the object and the 3D model of the environment in a 3D database ([0037] Display 140 may present interaction options to user 110 (e.g., to allow user 110 to create a new model, modify a model, save a modified model, rotate a view of a model, etc.), models are created, modified and saved, therefore, a 3D model database are disclosed; [0008] updating augmented real-world setting to depict the AR object having the second physical dimensions; [0078] The updating may be performed by components of a model generator 

Regarding claim 8. Kim discloses the method of claim 1 wherein displaying of the 3D model view of the one environment object overlaying the augmented reality view is aligned in size, dimensions and/or orientation ([0049]).

Regarding claim 13. Kim discloses the method of claim 1, comprising rendering the 3D model as a perspective view relative to the environment (figure 6, [0003] visualize the product in his/her physical environment using augmented reality techniques. So that the user may visualize (see) how a product, being scaled to its proper physical dimensions, may fit in the user's physical environment, inherently, the 3D model of the product has a perspective view because the physical environment itself has a perspective view inherently).

Regarding claim 19. the same analysis has been stated in claims 1 and 7.
Furthermore, Wagner discloses estimating a camera pose (column 11 lines 19-38, detect an orientation and/or change in orientation of the computing device, as well as small movements of the device).
The same motivation has been stated in claim 1.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140285522 A1) in view of Wagner (US 9129404 B1) as applied to claims 1-3, 5, 7-8, 13 and 19 above, and further in view of Sauer et al. (US 20060281971 A1).
Regarding claim 9. Sauer discloses 
determining landmarks or key positions of an environment ([0007] In creating such an augmented reality view, the virtual images are registered to a patient coordinate system, represented by markers attached to the patient. A pointer, the position of which is tracked in reference to the patient coordinate system, can then be visualized in the context of the imaging system so that a user can look at a display and see a model of the pointer in relationship to the anatomical structures of the medical image); 
accessing a target to replace or repair and show instruction to repair or replace ([0015] Surgeon 101 manipulates surgical instrument 109 to accomplish predetermined surgical tasks, such as removing material from between vertebrae in the spinal column of patient 107 or, alternatively, fusing multiple vertebrae together, as discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Kim and Wagner, to apply the augmented reality method of claim 1 in an environment such as a surgical setting as disclosed in the instant application specification (intended use), as taught by Sauer, in order to facilitate the image guidance for minimally invasive surgery (Sauer [0002]).

Claims 10-12, 14, 16-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140285522 A1) in view of Wagner (US 9129404 B1) as applied to claims 1-3, 5, 7-8, 13 and 19 above, and further in view of Conner et al. (US 20150325047 A1).

identifying buildings and building structures positioned thereon ([0024] macrolocation indicators (passive tags, i.e. visual markers) identify macrolocations in buidings); and 
retrieving a building repair sequence ([0006] a wearable device for providing user instruction and storing maintenance data, the maintenance data comprises at least a plurality of repair instructions and a macrolocation of the target apparatus; [0001]; [0029] a pair of augmented reality glasses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Kim and Wagner, to apply the augmented reality method of claim 1 in a maintenance application (intended use), as taught by Conner, in order to present maintenance data in a visual format (Conner [0029]).

Regarding claim 11. Conner discloses
determining type and location of a structure (figure 3, step 302, [0041] object recognition characteristics, associated with a target apparatus), and 
highlighting on the augmented reality view each structure to be opened or removed and providing instructions on opening or removal techniques ([0029] using highlighting to indicate the emphasis in the augmented reality, particular areas are highlighted or emphasized during presentation of an applicable repair instruction).
The same motivation has been stated in claim 10.

Regarding claim 12. Conner discloses
iteratively providing instructions to allow each structure to be opened or removed and then show next structure; 

showing instructions in sequence to put back structures previously opened or removed ([0022] Repair instructions may include step-by-step directions for fixing or maintaining a target apparatus, such as that presented in a technical manual. Clarifying detail includes optionally-presented additional sub-steps or emphasis on where a particular part or mechanism is located in the visual field, to enable the user to more clearly understand a repair instruction. For example, a repair instruction "remove panel" may be associated with clarifying detail, such as "first, remove bolt X", "next, remove bolt Y", and "finally, extract the panel from groove A using an upward motion").
The same motivation has been stated in claim 10.

Regarding claim 14. Conner discloses rendering as an extended or augmented view one or more maintenance or repair techniques ([0022]).
The same motivation has been stated in claim 10.

Regarding claim 16. Kim discloses the method of claim 1, comprising: 
displaying a 3D model view contemporaneously and contiguously to the augmented reality view (figure 6, [0003] visualize the product in his/her physical environment using augmented reality techniques. The user may visualize how a product, being scaled to its proper physical dimensions, may fit in the user's physical environment).
However, none of Kim or Wagner does not disclose
identifying in the augmented reality view each object to be opened or removed and providing instructions on how to open or move the object in order to access a targeted object.
Conner discloses 

The same motivation has been stated in claim 10.

Regarding claim 17. Conner discloses automatically identifying the object and retrieving parts and components in the object ([0024] macrolocation indicators (passive tags, i.e. visual markers) identify macrolocations; [0006] a wearable device for storing maintenance data, the maintenance data comprises a macrolocation of the target apparatus).
The same motivation has been stated in claim 10.

Regarding claim 18. Conner discloses
after each component is opened or removed, detecting the next object to be opened or removed to reach the targeted object to be replaced or repaired; 
showing instructions to repair or replace the object; and 
showing instructions in the augmented reality view to put back objects previously opened or removed ([0022] Repair instructions may include step-by-step directions for fixing or maintaining a target apparatus, such as that presented in a technical manual. Clarifying detail includes optionally-presented additional sub-steps or emphasis on where a particular part or mechanism is located in the 
The same motivation has been stated in claim 10.

Regarding claim 21.    (new)  Conner discloses images from an eye wear display device is processed by a mobile phone (figure 2, [0035] the camera 206 is capable of capturing an image representing the user's current visual field. The visual field will be analyzed by the mobile computing device 202).
The same motivation has been stated in claim 10.

Regarding claim 22.    (new) Conner discloses data from an eye wear display device is processed by a mobile phone (figure 2, [0035] the camera 206 is capable of capturing an image representing the user's current visual field. The visual field will be analyzed by the mobile computing device 202 (images are a kind of data)).
The same motivation has been stated in claim 10.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140285522 A1) in view of Wagner (US 9129404 B1) as applied to claims 1-3, 5, 7-8, 13 and 19 above, and further in view of Urbach et al. (US 20170061700 A1).
Regarding claim 15.  Urbach discloses
motion-tracking with visual features of an environment, in combination with accelerometer and gyroscope data, to track movements in space ([0071] The input module 602 is configured to receive input from the various sensors and components (camera, position/motion sensors such as 
storing environment data in a map that can be re-used with metadata including notes, instructions, or points of interest ([0043] additional information (metadata, notes) retrieved from a local storage of the AR glasses or from online resources such as other servers; [0062] the light field data (environment data) can also be retrieved from the local storage of the wearable device 108; [0074] a marker store 682); and 
detecting distances, sizes, and surfaces in the environment for depth perception ([0055] provide depth information of an object. This can be achieved by providing a real-world model (distances, sizes and surfaces) of an object and enhancing it with the reflectance data; [0003] a change in one of the position and orientation of the real-world object, altering one or more attributes of the virtual object in the virtual space based on the detected change in the real-world object (detecting the change in distances, sizes and surfaces and getting the change in position and orientation (depth))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Kim and Wagner, to include the above steps in the method, as taught by Urbach, in order to enhance the display (Urbach abstract).

	Regarding claim 20. the same analysis has been stated in claim 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580.  The examiner can normally be reached on Mon. 8:30-4:30; Thurs. 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLAN XU/Examiner, Art Unit 2488